—In an action, inter alia, to recover damages for veterinary malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered August 11, 1994, as granted the branch of the defendant’s motion which was to dismiss, for failure to state a cause of action, so much of the complaint as sought to recover damages for emotional distress.
*495Ordered that the order is affirmed insofar as appealed from, with costs.
It is well established that a pet owner in New York cannot recover damages for emotional distress caused by the negligent destruction of a dog (see, Gluckman v American Airlines, 844 F Supp 151; Fowler v Town of Ticonderoga, 131 AD2d 919, 921; Young v Delta Air Lines, 78 AD2d 616; Zager v Dimilia, 138 Misc 2d 448; Stettner v Graubard, 82 Misc 2d 132; Smith v Palace Transp. Co., 142 Misc 93). Santucci, J. P., Altman, Friedmann and Florio, JJ., concur.